Citation Nr: 0312254	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel





INTRODUCTION

The veteran had periods of active duty from May 1951 to March 
1955 and from August 1958 to September 1974.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

This case was Remanded in April 2001 in light of changes in 
the law and to request additional information and evidence 
from the appellant.  The case has been returned to the Board 
and is now ready for final appellate consideration.  

The Board notes that the RO construed the appellant's claim 
for burial benefits also as a claim for Dependency and 
Indemnity Compensation.  The record indicates that the 
appellant was paid VA burial benefits.  In June 1999, she 
submitted a notice of disagreement with the denial of 
Dependency and Indemnity Compensation benefits.  



FINDINGS OF FACT

1.  The veteran died in February 1999 of septic shock due to 
pneumonia that resulted from lung cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a left knee meniscectomy and 
residuals of a perforated right eardrum with tinnitus.  

3.  The medical evidence does not show that either of the 
service-connected disabilities played any role in causing or 
hastening the veteran's death.  

4.  The medical evidence does not show a causal connection 
between the service and the conditions that caused his death.  
The medical evidence does not show that lung cancer was 
present during service or within 1 year after the veteran's 
separation from service.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1999 rating decision and March 2000 statement of the 
case, the appellant was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claim.  In addition, by letter dated in May 
2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claim on appeal, and asked the appellant to submit or 
authorize the RO to obtain additional relevant evidence.  
Specifically, she was notified that evidence that would 
substantiate her claim included evidence that showed a 
relationship between the cause of the veteran's death and an 
injury or disease that was incurred in or aggravated by 
service.  She was also advised that medical records of the 
veteran's final illness would be helpful and was requested to 
furnished a signed release so that VA could obtain those 
records.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA examinations.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to render 
a determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

As noted above, pursuant to the Board's April 2001 Remand, 
the appellant was requested to furnish additional information 
regarding the veteran's medical treatment and, in particular, 
records of his final illness.  No response has been received 
from her.  

During the veteran's lifetime, service connection was 
established for residuals of a medial meniscectomy of the 
left knee, evaluated 10 percent disabling, and for residuals 
of a perforated right eardrum with tinnitus, evaluated 
noncompensably disabling.  

The veteran's death certificate shows that he died at a 
private hospital in February 1999 of septic shock due to 
pneumonia which was due to lung cancer, and that an autopsy 
was performed.  Unfortunately, the records his final illness, 
including the report of the autopsy, are not available.  

The service medical records and the available post-service 
medical records, consisting of the reports of VA compensation 
examinations in 1975 and 1978, are completely negative for 
lung cancer or of any lung disease whatsoever.  There is no 
indication in any available medical records that the lung 
cancer that resulted in the veteran's death was in any way 
related to service.  As the evidence of record fails to 
indicate that the veteran's death may be associated with his 
period of active duty, an additional opinion need not be 
obtained prior to the Board's final determination. 
38 U.S.C.A. § 5103A(d) (West 2002).

In the absence of evidence that the veteran died of a 
disability for which service connection was established 
during his lifetime and lacking any medical evidence that the 
conditions that resulted in his death were causally connected 
to an injury or disease that was due to service, the criteria 
for establishing service connection for the cause of the 
veteran's death are not met.  The appellant's claim must be 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

